DETAILED ACTION
	This is in response to the application filed on October 10, 2019 where Claims 1 – 20, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 18, 2022, March 23, 2022, March 24, 2022, and April 26, 2022 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1, 8, and 15 are directed to using a hardware accelerator to generate and insert watermarks within the training of an AI model.  The claims do not recite an abstract idea, law of nature, or natural phenomenon.  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 5, 8 – 12, and 15 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, and 6 – 8 of copending Application No. 16/598086 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the reference application contains limitations that anticipate the claim limitation of Claim 1.   Claims 2 – 5 of the current application are essentially identical to Claims 3 and 6 – 8 of the reference application.  Likewise the other independent and dependent claims in both applications follow the same mapping as for the method claims of Claims 1 of the reference application to Claim 1 of the current application and their respective dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGpub. 2019/0205508 (hereinafter “Poddar”), in view of PGPub. 2019/0312772 (hereinafter “Zhao”).
1.	Regarding Claims 1, 8, and 15, Poddar discloses of a non-transitory machine-readable medium having instructions stored therein [Fig. 7; Para. 0024, 0097-98], which when executed by a data processing (DP) module 
receiving, at the DP module 
receiving, at the DP module 
implanting, by the DP module 
transmitting second data representing the AI model having the watermark implanted therein [Para. 0030; after the weights of the machine learning model are watermarked and scrambled, the weights may be securely stored or transferred as desired] 
Poddar, however, does not specifically disclose of the hardware architecture where there is a separate accelerator device coupled with a CPU.
	Zhao discloses a system and method for provisioning of hardware accelerator resources [Abstract].  Zhao further discloses that each server node comprises a plurality of GPU devices (DP accelerators) coupled to the processor, system memory, etc., that are used in high-throughput, accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Zhao with Poddar since both systems are related to performing training of neural networks.  The combination would enable the training phase of the Poddar system to be implemented using a plurality of hardware accelerators.  The motivation to do so is to improve the processing speed of large scale data analytics such as training neural networks [Zhao, Para. 0002-3, 0040].
2.	Regarding Claim 2, 9, and 16, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15.  The combination of Poddar and Zhao further discloses of: extracting, at the DP accelerator, a watermark algorithm identifier (ID) from the request to implant a watermark [Poddar, Fig. 3; Para. 0018-19; Np list and/or Nb list; Zhao, Fig. 7; Para. 0002, 0040, 0084-85; provisioning DP accelerators]; and generating the watermark using a watermark algorithm identified by the watermark algorithm ID [
Poddar, Figs. 2 and 4; Para. 0024-25].
3. 	Regarding Claim 3, 10, and 17, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15.  Poddar further discloses that implanting the watermark in the AI model comprises embedding the watermark in one or more nodes of the AI model [Fig. 5; Para. 0026-28; layers comprise of nodes (e.g., partitions)].
4. 	Regarding Claim 4, 11, and 18, Poddar, in view of Zhao, discloses the limitations of Claims 3, 10, and 17.  Poddar further discloses that the watermark is stored in one or more weight variables of the one or more nodes of the AI model [Fig. 5; Para. 0026-28; weights].
5. 	Regarding Claim 5, 12, and 19, Poddar, in view of Zhao, discloses the limitations of Claims 3, 10, and 17.  Poddar further discloses that the watermark is stored in one or more bias variables of the one or more nodes of the AI model [Para. 0021; null watermark bits inserted into the two the LSBs of each weight].
6. 	Regarding Claim 6, 13, and 20, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15.  Zhao further discloses that the host processor is a central processing unit (CPU) and the DP accelerator is a general-purpose processing unit (GPU) [Para. 0002].
7. 	Regarding Claim 7 and 14, Poddar, in view of Zhao, discloses the limitations of Claims 1 and 8.  Zhao further discloses that the receiving at the DP accelerator is over a link that comprises a peripheral component interconnect express (PCIe) channel [Fig.7; Para. 0087].
\Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2019/0354896; PGPub. 2019/0362232; PGPub. 2019/0294955; PGPub. 2021/0034721 – systems and methods for watermarking a machine learning model..
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496